FILED
                            NOT FOR PUBLICATION
                                                                           FEB 11 2016
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


AMIT KUMAR,                                      No. 13-72258

              Petitioner,                        Agency No. A089-318-644

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted February 9, 2016**
                              San Francisco, California

Before: SILVERMAN, FISHER, and TALLMAN, Circuit Judges.

      Amit Kumar, a native and citizen of India, petitions for review of a decision

by the Board of Immigration Appeals (BIA) affirming the Immigration Judge’s (IJ)

denial of his applications for asylum, withholding of removal, and protection under



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
the Convention Against Torture (CAT). We have jurisdiction under 8 U.S.C.

§ 1252(a)(1), and we deny the petition for review.

      1. The IJ’s adverse credibility determination, which was affirmed by the

BIA, is supported by substantial evidence. Both the IJ and the BIA reasonably

considered that Kumar’s asylum claim inconsistently changed over time from

religious persecution to political persecution. See Valderrama v. I.N.S., 260 F.3d

1083, 1085 (9th Cir. 2001) (per curiam) (substantial evidence supported BIA’s

adverse credibility finding when material differences existed in petitioner’s first

two asylum applications); de Leon-Barrios v. I.N.S., 116 F.3d 391, 393 (9th Cir.

1997) (similar). In addition, the IJ and BIA noted that the timing of Kumar’s

arrests undermined his political opinion claim. See Mahli v. I.N.S., 336 F.3d 989,

993 (9th Cir. 2003) (discrepancies in “critical” parts of petitioner’s story

substantially supported adverse credibility finding). Specifically, Kumar testified

that charges were filed against him in 2005 in retaliation for his lack of support in a

2007 election.

      We also give deference to the IJ’s finding that Kumar’s testimony was

confusing, contradictory, and vague in regards to the circumstances surrounding

his political opinion claim. See Shrestha v. Holder, 590 F.3d 1034, 1041 (9th Cir.

2010) (“The deference that the REAL ID Act requires makes sense because IJs are


                                           2
in the best position to assess demeanor and other credibility cues that we cannot

readily access on review.”). Kumar testified inconsistently about his involvement

in the Congress Party, and stated that “it just didn’t strike [him]” to mention

anything in his asylum applications about his political party or the election that led

to his alleged persecution. See Kin v. Holder, 595 F.3d 1050, 1056–57 (9th Cir.

2010) (substantial evidence supported adverse credibility determination where

petitioners omitted a political demonstration from asylum application); see also

Husyev v. Mukasey, 528 F.3d 1172, 1182–83 (9th Cir. 2008) (holding that

omission of political activism was not a “mere . . . detail[]” when it went to the

heart of petitioner’s claim) (alterations in original) (quoting Singh v. Gonzales, 403

F.3d 1081, 1085 (9th Cir. 2005)). Finally, the corroborating evidence that Kumar

submitted further undermines his credibility. To illustrate, the documents Kumar

submitted surrounding his Indian arrests do not spell his name correctly, and the

affidavits submitted by his family members make absolutely no mention of

political forces at work.

      On the totality of this record, we cannot conclude that Kumar’s statements

and testimony compel the conclusion that he was credible. In the absence of

credible testimony, the agency properly denied Kumar’s asylum and withholding

of removal claims. See Jin v. Holder, 748 F.3d 959, 967 (9th Cir. 2014).


                                           3
      2. Substantial evidence supports the agency’s determination that Kumar

failed to establish that he was subject to government-sponsored persecution or that

it would be unreasonable for him to relocate within India to avoid future harm. See

Kaiser v. Ashcroft, 390 F.3d 653, 659 (9th Cir. 2004) (“Where, as here, the

applicant has not established past persecution, the applicant bears the burden of

establishing that it would be either unsafe or unreasonable for him to relocate,

unless the persecution is by a government or is government-sponsored.”).

      3. The record does not compel the conclusion that “it is more likely than

not” Kumar will be tortured if he returns to India. See Bromfield v. Mukasey, 543

F.3d 1071, 1079 (9th Cir. 2008) (“[Petitioner] is entitled to relief under CAT if he

establishes that he would more likely than not be tortured in [his home country].”).

      The Petition for Review is DENIED.




                                          4